
	
		II
		112th CONGRESS
		2d Session
		S. 2280
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2012
			Mr. Durbin (for himself
			 and Mr. Harkin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act and the Higher
		  Education Act of 1965 to require certain creditors to obtain certifications
		  from institutions of higher education, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Know Before You Owe Private Student
			 Loan Act of 2012.
		2.Amendments to the
			 Truth in Lending Act
			(a)In
			 generalSection 128(e) of the
			 Truth in Lending Act (15 U.S.C. 1638(e)) is amended—
				(1)by striking
			 paragraph (3) and inserting the following:
					
						(3)Institutional
				certification required
							(A)In
				GeneralExcept as provided in
				subparagraph (B), before a creditor may issue any funds with respect to an
				extension of credit described in this subsection, the creditor shall obtain
				from the relevant institution of higher education where such loan is to be used
				for a student, such institution's certification of—
								(i)the enrollment
				status of the student;
								(ii)the student's
				cost of attendance at the institution as determined by the institution under
				part F of title IV of the Higher Education Act of 1965; and
								(iii)the difference
				between—
									(I)such cost of
				attendance; and
									(II)the student's
				estimated financial assistance, including such assistance received under title
				IV of the Higher Education Act of 1965 and other financial assistance known to
				the institution, as applicable.
									(B)ExceptionNotwithstanding
				subparagraph (A), a creditor may issue funds with respect to an extension of
				credit described in this subsection without obtaining from the relevant
				institution of higher education such institution’s certification if such
				institution fails to provide within 15 business days of the creditor’s request
				for such certification—
								(i)the requested
				certification; or
								(ii)notification
				that the institution has received the request for certification and will need
				additional time to comply with the certification request.
								(C)Loans Disbursed
				Without CertificationIf a creditor issues funds without
				obtaining a certification, as described in subparagraph (B), such creditor
				shall report the issuance of such funds in a manner determined by the Director
				of the Consumer Financial Protection
				Bureau.
							;
				(2)by redesignating
			 paragraphs (9), (10), and (11) as paragraphs (10), (11), and (12),
			 respectively; and
				(3)by inserting after
			 paragraph (8) the following:
					
						(9)Provision of
				information
							(A)Provision of
				Information to Students
								(i)Loan
				StatementA creditor that issues any funds with respect to an
				extension of credit described in this subsection shall send loan statements,
				where such loan is to be used for a student, to borrowers of such funds not
				less than once every 3 months during the time that such student is enrolled at
				an institution of higher education.
								(ii)Contents of
				Loan StatementEach statement described in clause (i)
				shall—
									(I)report the
				borrower's total remaining debt to the creditor, including accrued but unpaid
				interest and capitalized interest;
									(II)report any debt
				increases since the last statement; and
									(III)list the
				current interest rate for each loan.
									(B)Notification of
				loans disbursed without certificationOn or before the date a creditor issues any
				funds with respect to an extension of credit described in this subsection, the
				creditor shall notify the relevant institution of higher education, in writing,
				of the amount of the extension of credit and the student on whose behalf credit
				is extended. The form of such written notification shall be subject to the
				regulations of the Consumer Financial Protection Bureau.
							(C)Annual
				ReportA creditor that issues
				funds with respect to an extension of credit described in this subsection shall
				prepare and submit an annual report to the Consumer Financial Protection Bureau
				containing the required information about private student loans to be
				determined by the Consumer Financial Protection Bureau, in consultation with
				the Secretary of
				Education.
							.
				(b)Definition of
			 Private Education LoanSection 140(a)(7)(A) of the Truth in
			 Lending Act (15 U.S.C. 1650(a)(7)(A)) is amended—
				(1)by redesignating
			 clause (ii) as clause (iii);
				(2)in clause (i), by
			 striking and after the semicolon; and
				(3)by adding after
			 clause (i) the following:
					
						(ii)is not made,
				insured, or guaranteed under title VII or title VIII of the Public Health
				Service Act (42 U.S.C. 292 et seq. and 296 et seq.);
				and
						.
				(c)RegulationsNot later than 365 days after the date of
			 enactment of this Act, the Consumer Financial Protection Bureau shall issue
			 regulations in final form to implement paragraphs (3) and (9) of section 128(e)
			 of the Truth in Lending Act (15 U.S.C. 1638(e)), as amended by subsection (a).
			 Such regulations shall become effective not later than 6 months after their
			 date of issuance.
			3.Amendment to the
			 Higher Education Act of 1965
			(a)Amendment to the
			 Higher Education Act of 1965Section 487(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph (28)
			 and inserting the following:
				
					(28)(A)The institution shall—
							(i)upon the request of a private educational
				lender, acting in connection with an application initiated by a borrower for a
				private education loan in accordance with section 128(e)(3) of the Truth in
				Lending Act, provide certification to such private educational lender—
								(I)that the student
				who initiated the application for the private education loan, or on whose
				behalf the application was initiated, is enrolled or is scheduled to enroll at
				the institution;
								(II)of such student's
				cost of attendance at the institution as determined under part F of this title;
				and
								(III)of the
				difference between—
									(aa)the cost of
				attendance at the institution; and
									(bb)the student's
				estimated financial assistance received under this title and other assistance
				known to the institution, as applicable; and
									(ii)provide the
				certification described in clause (i), or notify the creditor that the
				institution has received the request for certification and will need additional
				time to comply with the certification request—
								(I)within 15
				business days of receipt of such certification request; and
								(II)only after the
				institution has completed the activities described in subparagraph (B).
								(B)The institution shall, upon receipt of a
				certification request described in subparagraph (A)(i), and prior to providing
				such certification—
							(i)determine whether the student who initiated
				the application for the private education loan, or on whose behalf the
				application was initiated, has applied for and exhausted the Federal financial
				assistance available to such student under this title and inform the student
				accordingly; and
							(ii)provide the borrower whose loan application
				has prompted the certification request by a private education lender, as
				described in subparagraph (A)(i), with the following information and
				disclosures:
								(I)The availability of, and the borrower’s
				potential eligibility for, Federal financial assistance under this title,
				including disclosing the terms, conditions, interest rates, and repayment
				options and programs of Federal student loans.
								(II)The borrower's ability to select a private
				educational lender of the borrower's choice.
								(III)The impact of a
				proposed private education loan on the borrower's potential eligibility for
				other financial assistance, including Federal financial assistance under this
				title.
								(IV)The borrower’s right to accept or reject a
				private education loan within the 30-day period following a private educational
				lender’s approval of a borrower’s application and about a borrower’s 3-day
				right to cancel period.
								(C)For purposes of
				this paragraph, the terms private educational lender and
				‘private education loan’ have the meanings given such terms in section 140 of
				the Truth in Lending Act (15 U.S.C.
				1650).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the effective date of the regulations described in section 2(c).
			4.ReportNot later than 24 months after the issuance
			 of regulations under section 2(c), the Director of the Consumer Financial
			 Protection Bureau and the Secretary of Education shall jointly submit to
			 Congress a report on the compliance of institutions of higher education and
			 private educational lenders with section 128(e)(3) of the Truth in Lending Act
			 (15 U.S.C. 1638(e)), as amended by section 2, and section 487(a)(28) of the
			 Higher Education Act of 1965 (20 U.S.C. 1094(a)), as amended by section 3. Such
			 report shall include information about the degree to which specific
			 institutions utilize certifications in effectively encouraging the exhaustion
			 of Federal student loan eligibility and lowering student private education loan
			 debt.
		
